I dissent. It seems to me that, read in the light of a cardinal rule of statutory construction, there is no violation of any constitutional mandate in this statute. The rule is that, when necessary to sustain the validity of a statute, an apparently mandatory word or phrase will be construed as permissive. When read in the light of this rule, the first clause of § 1 of the act, p. 406, would be as follows:
"The official title of the office of Prosecuting Attorney, and/or County Attorney, may hereafter be known and designated as District Attorney, . . ." *Page 489 
The constitution left the duties of the prosecuting attorney for legislative definition. Under legislative enactments, the duties devolving upon the prosecuting attorney are much broader in scope than indicated by the ordinary conception of the term, i.e., the prosecution of criminal cases. I see no violation of any constitutional principle in permitting the prosecuting attorney to use an appellation, such as district attorney, to indicate the broad scope of the duties devolving on him under various legislative enactments.